DETAILED ACTION
Election/Restrictions
Claims 30-38, 43-47 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-29, 41 and 42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/29/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kimberly Slaven on October 14 and 19, 2021.

3.	The application has been amended as follows: 
Claim 21, line 11, replace “ > 0.1 wt%” with -- 0.2 wt% --.
Claim 26, line 10, replace “ > 0.1 wt%” with -- 0.2 wt% --.
Claim 28, line 2, delete “preferably”.
Replace claim 29 with the following:
29.    The method according to claim 22, wherein the aluminum alloy has a porosity of <0.01%.
Claim 30, line 11, replace “> 0.2 wt%” with -- 0.2 wt% --.
Claim 35, line 10, replace “> 0.2 wt%” with -- 0.2 wt% --.
Add new claims 48-50:
48. (New)  The method according to claim 22, wherein the content of primary silicon in the aluminium alloy is < 1% of the aluminium alloy.

49. (New)  The method according to claim 48, wherein said primary silicon has lengths of < 5 µm on average and/or maximum lengths of < 10 µm. 

50. (New)  The method according to claim 22, wherein intermetallic phases and/or primary precipitates in the aluminium alloy have lengths of < 30 µm on average and/or maximum lengths of < 50 µm.




Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
a) See Office Action mailed 6/29/2021 for reasons for allowance of product claims 30-38, 43-47.
b) Concerning process claims 21-29, 41, 42, because the instant aluminum alloy engine component product (complete with alloying ranges of Si, Ni, Cu, Mg, Fe, Mn, Zr, V, Ti, P) has been found allowable, then a method of making said allowable product is likewise allowable. See In re Ochiai, 71 F.3d 1565, 1572, 37 USPQ2d 1127, 1133 (Fed. Cir. 1995).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/20/2021